Citation Nr: 0721577	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lung disease, 
claimed as asbestosis, as a result of exposure to asbestos.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include psychiatric disability 
manifested by anxiety and depression, as secondary to lung 
disease, claimed as asbestosis, as a result of exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


 ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2000 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 4, 2002, the appellant testified at a hearing 
before a Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  By a letter dated in April 2007, the 
Board notified the appellant that the Veterans Law Judge who 
presided at his hearing in November 2002 is no longer 
employed by the Board.  The Board's April 2007 letter advised 
the appellant that he was being afforded a period of 30 days 
in which to indicate in writing a wish on his part to have 
another hearing before a different Veterans Law Judge and 
that, in the event he did not so indicate within the time 
permitted, the Board would proceed to decide his appeal.  The 
appellant and his representative did not respond to the 
Board's April 2007 letter and have not requested a hearing. 

In September 2003, the Board remanded this case for 
development action.  The case was returned to the Board in 
January 2006.  The appellant's representative filed written 
argument in support of the appeal in March 2007.   

FINDINGS OF FACT

1.  The appellant does not have the lung disease asbestosis 
or any lung disease related to asbestos exposure.

2.  There is no competent medical evidence the appellant's 
currently diagnosed mild restrictive lung disease is 
etiologically related to any incident in or manifestation 
during his active service.

3.  The appellant does not and cannot have a disability 
caused by or worsened by asbestosis or a lung disease related 
to asbestos exposure, diseases which he currently does not 
have.

CONCLUSION OF LAW

Asbestosis or other lung disease a result of exposure to 
asbestos was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, the appellant was provided with VCAA notice by 
letters dated in February 2004, September 2004, and January 
2005 from the VA Appeals Management Center (AMC) in 
Washington, DC, and by the AMC Unit in Bay Pines, Florida.  
The appellant was informed by VA of the evidence required to 
substantiate his claims and of the information required from 
him to enable VA to obtain evidence on his behalf and of the 
assistance that VA would provide to obtain evidence on his 
behalf.  In view of the fact that the date of enactment of 
the VCAA was in November 2000 after the rating action in 
October 2000 from which this arose, the VCAA notice provided 
by VA to the appellant was the kind of remedial notice which 
the Court found in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to be permissible under the applicable statute and 
regulations.

With regard to notice from VA that the appellant should 
provide any evidence in his possession that pertains to his 
claim, although the AMC's letters to the appellant did not in 
those exact words provide VCAA notice to him, the AMC's 
February 2004 letter to the appellant stated that after VA 
assistance in developing evidence it remains his 
responsibility to make sure VA receives all relevant records 
not in the possession of a federal agency or department, and 
VA readjudicated his claims following the provision of VCAA 
notice.  As the Board is denying the claims on appeal, there 
can be no possibility of any prejudice to the appellant 
regarding the claims decided herein under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that the appellant has been satisfactorily 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records, post-
service medical treatment records of the appellant reflecting 
treatment by private and VA physicians, and reports of 
evaluations of his pulmonary and psychiatric status by VA and 
private physicians.  Neither the appellant nor his 
representative has identified any additional existing 
pertinent evidence which could be obtained to substantiate 
the claims on appeal, and the Board is unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims on appeal.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  

Service Connection For Lung Disease

The appellant has stated to VA in written statements and in 
hearing testimony his belief that he was exposed to asbestos 
both in service and since service.  His Department of Defense 
(DD ) Form 214, separation document, shows that his military 
occupational specialty (MOS) was carpenter.  Records of the 
appellant's post-service show that he worked for years as a 
plumber for the jail system of a county government.  As 
pointed out by his representative at the November 2002 
hearing, however, see transcript of hearing at page 3, the 
appellant's service personnel records are negative for any 
reference to exposure to asbestos.  The appellant and his 
representative have not submitted any evidence other than his 
own statements, such as a statement by one his commanding 
officers, for example, tending to corroborate his assertions 
that in service performing the duties of his MOS he was 
exposed to asbestos, nor have they identified any existing 
evidence not in his claims file which would prove exposure in 
service to asbestos.  

Service medical records show that the veteran was treated in 
November 1964 for an upper respiratory infection.  The 
veteran's separation examination reflects that the lungs and 
chest were normal upon physical examination.  

It is not, however, necessary for the Board to make a finding 
of fact in this case on the question of whether the appellant 
was or was not exposed to asbestos in line of duty in 
service, because the preponderance of the competent medical 
evidence of record is against a finding that he currently has 
the lung disease asbestosis or any asbestos-related lung 
disease.  The preponderance of the competent medical evidence 
of record is also against a finding that the appellant 
currently has any lung disease which had onset during his 
active military service or is etiologically related to 
service.

In a report dated in December 1998, a private physician, J. 
Segarra, M.D., who is Board certified in internal medicine 
and pulmonary diseases according to his letterhead, provided 
a diagnosis of interstitial radiographic abnormalities 
consistent with a diagnosis of mild pulmonary asbestosis, 
given the environmental exposure history and latent period.  
The reduction in diffusion capacity represented physiologic 
correlation for the interstitial radiographic abnormalities.  
The veteran had reported to the physician that he had 
occasional exposure to asbestos materials since 1966 and that 
he spent 30 years working in construction tearing down 
ceilings and buildings.  He also had worked frequently in 
confined crawlspaces around insulated pipe.  Later in that 
month, the veteran was seen by another private physician.  
The veteran again related that he had been exposed to 
asbestos since 1966.

In January 1999, the appellant was evaluated by a private 
physician who is a specialist in internal medicine and in the 
diagnosis and treatment of pulmonary diseases.  The appellant 
provided that physician with a medical history which included 
asbestos exposure in service, which the physician accepted or 
assumed was accurate.  In the report of his pulmonary 
evaluation of the appellant in January 1999, the private 
specialist in pulmonary medicine rendered a "clinical 
impression and differential diagnosis" of "asbestosis, but 
relatively poor quality film", and stated that the chest X-
ray provided to him by a private hospital was "an over-
exposed copy."

Subsequent imaging studies, which included chest X-rays and 
CT scans of the appellant's chest, other diagnostic tests, 
and clinical examinations have shown conclusively that he 
does not have and has not had asbestosis or any asbestos-
related lung disease. 

A VA chest X-ray of the appellant in July 1999 was read by a 
VA radiologist as within normal limits except for a few, 
small calcified granulomas in the lungs, bilaterally.  VA 
pulmonary function tests (PFTs) of the appellant in July 1999 
were interpreted by a VA physician to show a moderate 
ventilatory defect and a mild restrictive ventilatory defect 
of the lungs and were not read as showing any asbestos-
related lung disease.  A VA CT scan of the appellant's chest 
in August 1999 was read by a VA physician as normal and 
negative for any active lung disease.  

The appellant was afforded a VA pulmonary examination in 
August 1999.  The VA pulmonary specialist who conducted the 
physical examination of the appellant and reviewed the 
results of his chest X-ray, CT scan of the chest, and PFTS 
which had been reported (as stated above) by other VA 
physicians found that at that time there was no medical 
evidence that the appellant had any pleural disease or any 
cardiopulmonary disease at all.  

The appellant's pulmonary/respiratory system was evaluated in 
November 1999 by a private physician who is a specialist in 
internal medicine and in the diagnosis and treatment of 
pulmonary disease [a different private physician than had 
seen him in January 1999] at the request of his employing 
county government agency after the appellant had voiced 
complaints of being short of breath.  The consulting private 
pulmonologist found after a clinical examination and a review 
of diagnostic imaging studies that at that time there was no 
medical evidence that the appellant had asbestos-related lung 
disease of any significance.

In June 2001, an administrative law judge (ALJ) of the Social 
Security Administration (SSA) decided that the appellant was 
entitled to disability benefits under laws administered by 
SSA and in his decision made a finding of fact that the 
appellant's impairments included "chronic obstructive lung 
disease and a history of asbestos exposure."  However, the 
SSA ALJ's decision in that regard was based on the 
discredited finding by the private pulmonologist who had 
reported a diagnosis in January 1999 of "asbestosis, but 
relatively poor quality film".

Also in April 2003, the veteran underwent a VA pulmonary 
examination, which resulted in the following diagnostic 
impressions:  (1) the pulmonary function tests showed mild 
restrictive pattern and (2) no radiological evidence of 
asbestos or asbestos-related disease.  The examiner reviewed 
a CT chest report from 2002 which reported no evidence of 
pulmonary nodules or pneumonia.  Pulmonary Function Tests 
which were done in April 2003, showed mild to moderate 
ventilatory defect, no airflow limitation, but improved with 
combination bronchodilators.  High-resolution CT, also done 
in April 2003, was reported as showing normal mediastinal 
structures, no pleural thickening or pleural effusion.  A 
noncalcified 3 mm nodule was present at the anterior segment 
of the right lower lobe.  No fibrosis or bronchiectasis was 
seen.  The impression was reported as no radiological 
evidence of asbestosis or asbestos-related disease.  

While this case was in remand status, in September 2005, the 
pertinent medical records in the appellant's claims file, to 
include all reports of PFTs, chest X-rays, and CT scans of 
the chest which the veteran has had since separation from 
active service, were reviewed by a VA specialist in pulmonary 
medicine, who diagnosed mild restrictive changes of the lungs 
and stated his medical opinion that the appellant's current 
lung disorder is not attributable to any environmental 
exposure such as exposure to asbestos and that his current 
lung disease is not etiologically related to his active 
military service.  It is noted that there is no medical 
opinion of record by any physician which is contrary to the 
medical opinion of the VA physician who performed the 
September 2005 records review.

As a layman without medical training or expertise, the 
appellant is not qualified to provide a medical opinion on a 
question of medical diagnosis or medical causation, and so 
his statements and hearing testimony on the question of the 
likely etiology 
of his current mild restrictive lung disorder are lacking in 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that there are physician statements of record 
diagnosing asbestosis, and findings by VA examiners that the 
veteran does not have asbestosis.  VA's comprehensive report 
of September 2005 was based on a review of the veteran's 
claims folder, X-ray evidence and PFT's.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet.  App. 22, 30 (1998).  

There is some question whether the veteran has a current 
asbestosis disability.  The Board finds that the VA 
clinician's September 2005 findings are more probative on 
this matter than  the private findings of asbestosis noted 
above for the following reasons.  First, the VA clinician 
specifically commented on whether the veteran had asbestosis 
or any asbestos-related pulmonary disease based on a review 
of the claims folder.  Second, the VA findings were based on 
complete examination of the veteran, including a review of 
the claims file, and detailed tests were used (that is, a CT 
scan as well as X-rays).  This highly probative evidence 
shows that the veteran does not have asbestos or an asbestos-
related lung disability.  Moreover, any other diagnosed lung 
disability is not shown by the evidence of record to be 
related to service.  

Accordingly, the preponderance of the evidence of record is 
against the claim of entitlement to service connection for 
lung disease, claimed as asbestosis, as a result of exposure 
to asbestos, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Rabideau, supra.   

When bronchiectasis is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
"Bronchiectasis" is chronic dilatation of the bronchi 
marked by fetid breath and paroxysmal coughing.  See 
Dorland's Illustrated Medical Dictionary 252 (30th ed., 
2003).  No lung diseases other than tuberculosis and 
bronchiectasis are subject to presumptive service connection 
under the cited statutes and regulations.  There is no 
competent medical evidence of a diagnosis of either 
bronchiectasis or tuberculosis in the appellant's case, and 
he and his representative have not contended that there is.  
For those reasons, the appellant is not entitled to 
presumptive service connection for any chronic lung disease.  
See Rabideau, supra.     

As the preponderance of the evidence is against the claim for 
service connection 
for lung disease, the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 

Service Connection For An Acquired Psychiatric Disorder

For the purpose of disability compensation under laws 
administered by VA, a veteran is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).  It is possible for a veteran to be 
granted entitlement to service connection for an acquired 
psychiatric disorder on three bases: (1) on a direct basis, 
as a disability which was incurred in or aggravated by 
service under the provisions of 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; (2) on a 
presumptive basis as a chronic disease involving psychosis 
which is shown to have been manifested to a compensable 
degree within one year of the veteran's separation from 
active service, see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a); or 
(3) on a secondary basis, as a disability proximately due to 
or the result of a service-connected disability or as a 
disorder or disease the underlying condition of which was 
worsened by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the appellant and his representative have made 
it clear to VA that he is not seeking entitlement to service 
connection for a psychiatric disorder on direct basis as a 
disability incurred in or aggravated by service.  That direct 
service connection for an acquired psychiatric disability is 
not sought by the appellant is shown by a colloquy at the 
November 2002 hearing between the presiding Veterans Law 
Judge and the appellant.  After remarking that his review of 
the claims file showed no diagnoses of major depression until 
1999, which was almost 34 years after the appellant, a 
question by the Veterans Law Judge and the appellant's answer 
were as follows:

Q. So, was that the very first time?  You didn't have 
any problems in service.  I didn't find anything in 
service about depression or on your discharge?
A.  Correct.

See transcript of November 4, 2002, hearing at page 15.  

The appellant and his representative have not asserted that 
he has or ever has had psychosis, and there is no competent 
medical evidence of record of a diagnosis of a psychotic 
disorder in the appellant's case and no credible or competent 
evidence that the appellant either had a psychotic episode or 
a psychotic break during his active service or that he has 
had a psychotic episode or a psychotic break since his 
separation from service.  The appellant's claim on appeal for 
service connection for an acquired psychiatric disorder is 
not a claim for presumptive service connection for psychosis 
under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).     

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(a), (b), as amended effective October 
10, 2006.  

The veteran underwent a VA psychiatric examination in August 
1999.  The diagnostic impression was adjustment disorder, 
severe, with mixed emotional features due to worries about 
his health.  The examiner noted that there was possible 
asbestosis by history but that it was not definitively 
documented.  

Upon VA psychiatric examination, also in April 2003, the 
veteran was diagnosed as having a mood disorder due to 
general medical condition, i.e., pulmonary disease likely 
asbestos related, and early dementia possibly secondary to 
general medical condition, i.e., respiratory disorder with 
possible anoxemia.  

It is noted that a VA psychiatrist who performed a review of 
his psychiatric evaluations and psychiatric treatment records 
which are contained in claims file in September 2005 reported 
that the appropriate current diagnosis in the appellant's 
case is anxiety disorder, not otherwise specified, and that 
the appellant has also been manifesting signs of dementia, 
not otherwise specified.  Because a VA pulmonary specialist 
who in September 2005 performed a review of the appellant's 
medical treatment records, to include imaging studies of the 
appellant's lungs and reports of clinical evaluations of the 
appellant's pulmonary/respiratory system which are contained 
in claims file, found that the appellant does not currently 
have and in fact has never had asbestosis or any lung disease 
related to exposure to asbestos, the VA psychiatrist who 
reviewed the appellant's medical history in his claims file 
stated his medical opinion that it is less likely than not 
the veteran's current psychiatric disability, which he 
diagnosed as anxiety disorder, not otherwise specified, is at 
all attributable to asbestosis or to lung disease related to 
exposure to asbestos.

On this record, the appellant's claim for secondary service 
connection for 
an acquired psychiatric disorder, however diagnosed, must be 
denied for lack 
of entitlement under the law and lack of legal merit.  See 
Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for lung disease, claimed 
as asbestosis, as a result of exposure to asbestos is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include psychiatric disability manifested by 
anxiety and depression, as secondary to lung disease, claimed 
as asbestosis, as a result of exposure to asbestos is denied.  


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


